COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS

 CHRISTOPHER IAN O’BRIEN,                     '
                                                             No. 08-14-00221-CR
                            Appellant,        '
                                                                Appeal from the
 v.                                           '
                                                                 County Court
 THE STATE OF TEXAS,                          '
                                                            of Terrell County, Texas
                           State.             '
                                                                  (TC# 1877)
                                              '


                                         ORDER

       The Court GRANTS the Court Reporter’s third request for an extension of time within

which to file the Reporters Record until October 30, 2014. NO FURTHER REQUESTS

FOR EXTENSION OF TIME TO FILE THE REPORTER’S RECORD WILL BE

CONSIDERED BY THIS COURT.

       It is further ORDERED that Patricia Phelps, Court Reporter for the County Court,

for Terrell County, Texas, prepare the Reporter’s Record for the above styled and numbered

cause, and forward the same to this Court on or before October 30, 2014.

       IT IS SO ORDERED this 24th day of September, 2014.



                                                   PER CURIAM